As filed with the Securities and Exchange Commission on June 8, 2017 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 292 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 293 x (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 220 East Las Colinas Boulevard, Suite 1200 Irving, Texas 75039 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 220 East Las Colinas Boulevard Suite 1200 Irving, Texas 75039 (Name and Address of Agent for Service) With copies to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) x 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. American Beacon PROSPECTUS XXXX, XX, 2017 Share Class Y Institutional Investor American Beacon Shapiro Mid-Cap Value Fund XXXX XXXX XXXX American Beacon Shapiro Value Opportunities Fund XXXX XXXX XXXX The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. This Prospectus contains important information you should know about investing, including information about risks. Please read it before you invest and keep it for future reference. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents Fund Summaries American Beacon Shapiro Mid-Cap Value Fund 1 American Beacon Shapiro Value Opportunities Fund 5 Additional Information About the Funds Additional Information About Investment Policies and Strategies 9 Additional Information About Investments 9 Additional Information About Risks 10 Additional Information About Performance Benchmarks 12 Fund Management The Manager 13 The Sub-Advisor 13 Valuation of Shares 15 About Your Investment Choosing Your Share Class 15 Purchase and Redemption of Shares 16 General Policies 18 Frequent Trading and Market Timing 19 Distributions and Taxes 20 Additional Information Distribution and Service Plans 21 Portfolio Holdings 21 Delivery of Documents 22 Financial Highlights 22 Back Cover American Beacon Shapiro Mid-Cap Value FundSM Investment Objective The Fund's investment objective is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.More informationis available from your financial professional and in "Choosing Your Share Class" on page15of the Prospectus. Shareholder Fees (fees paid directly from your investment) Share Class Y Institutional Investor Maximum sales charge imposed on purchases (as a percentage of offering price) None None None Maximum deferred sales charge (as a percentage of the lower of original offering price or redemption proceeds) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share Class Y Institutional Investor Management Fees 0.75 % 0.75 % 0.75 % Distribution (12b-1) Fees 0.00 % 0.00 % 0.00 % Other Expenses‌1 0.65 % 0.55 % 0.93 % Acquired Fund Fees and Expenses‌1 0.01 % 0.01 % 0.01 % Total Annual Fund Operating Expenses 1.41 % 1.31 % 1.69 % Fee Waiver and/or Expense Reimbursement‌2 (0.41 )% (0.41 )% (0.41 )% Total Annual Fund Operating Expenses after Fee waiver and/or expense reimbursement 1.00 % 0.90 % 1.28 % 1 Other Expenses and Acquired Fund Fees and Expenses are based on estimated expenses for the current fiscal year. 2
